Citation Nr: 1207668	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-38 992	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable evaluation for service connected status post inguinal hernia repair. 

2.  Entitlement to service connection for a psychiatric disability, including depression and anxiety with chronic alcoholism. 

3.  Entitlement to service connection for sexual dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to February 1985.  

This appeal initially came before the Board of Veterans' Appeals (Board) from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In August 2010, the Board reopened claims of service connection for depression and sexual dysfunction.  The Board remanded the appeal of those claims, along with a claim of service connection for an anxiety disorder and a claim for an increased rating for status post inguinal hernia repair.  

The Veteran seeks service connection for anxiety and depression.  Claims for service connection for anxiety and depression were previously analyzed as separate issues.  This was done because the depression claim was an application to reopen a previously denied claim while the anxiety claim was not.  Nevertheless, in keeping with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), which requires that any psychiatric disorder raised by the record be considered, the Veteran's claims will now be addressed as a claim of service connection for any psychiatric disorder, including depression and anxiety.

In June 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In May 2010, the Veteran also testified before a Veterans Law Judge.  The transcript of each hearing is associated with the claims files.  In December 2011, the Veteran was notified that the Veterans Law Judge who had conducted the May 2010 Board hearing was no longer employed by the Board.  The Veteran was offered an opportunity to request another hearing.  See 38 C.F.R. § 20.707 (2011).  As far as can be determined at this point, there is no indication that the Veteran responded.  (The undersigned recognizes that it currently can take months to process mail received at the Board.  As of the date this case was reviewed there had been no indication by the Board's mail handling section that mail had been received.)


FINDINGS OF FACT

1.  Entitlement to a compensable rating for inguinal hernia, postoperative, cannot be established without examination; the Veteran was scheduled for VA examination, but failed to report without good cause.  

2.  The available record does not provide a basis for concluding that a psychiatric disability or sexual dysfunction is attributable to military service or to service-connected inguinal hernia disability.  

3.  The Veteran was advised that entitlement to service connection for the claimed disorders could not be established without additional evidence, but he failed, without good cause, to report for VA examinations.


CONCLUSIONS OF LAW

1.  The claim for an increased (compensable) rating for service-connected inguinal hernia repair, status post operative, must be denied.  38 C.F.R. § 3.655 (2011); Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

2.  The criteria for service connection for a psychiatric disability, including depression or anxiety with chronic alcoholism, including as secondary to service connected status post inguinal hernia repair, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.655 (2011); 38 C.F.R. § 3.310 (2006); Kyhn v. Shinseki, 23 Vet. App. 228 (2011).

3.  The claim for service connection for sexual dysfunction, including as secondary to service connected status post inguinal hernia repair, must be denied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.655 (2011); 38 C.F.R. § 3.310 (2006); Kyhn v. Shinseki, 24 Vet. App. 228 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a compensable evaluation for his hernia repair residuals, and that he is entitled to service connection for psychiatric disability and sexual dysfunction.  Before addressing the claim on the merits, the Board will address the actions taken by VA to meet its duties to notify and assist the Veteran.

VA's Duties to the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the outcome of each claim is governed by 38 C.F.R. § 3.655(a), which directs the actions VA must take when entitlement, or continued entitlement, to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for the examination.  That regulation directs that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In such an instance, the regulation requires that the claims for service connection be considered based on the evidence of record, without further development, if the available record does not establish entitlement to the benefit.  When the examination was scheduled in conjunction with a reopened claim which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  

The claim for service connection for depression was previously denied, but has now been combined with the claim for service connection for anxiety and interpreted as a claim for service connection for a psychiatric disorder, as required under Clemons.  The Board has considered the claim for service connection for a psychiatric disorder as an original claim under 38 C.F.R. § 3.655, with consideration of the evidence of record, even though a portion of that claim was previously denied, to the extent that a claim for service connection for depression is encompassed within the claim for service connection for a psychiatric disorder.  The Board notes that 38 C.F.R. § 3.655 does not provide clear guidance in a case where Clemons requires combining an original claim and a previously-denied claim, so that regulation has been applied in this case in the manner most favorable to the Veteran.  If the Veteran has therefore been accorded any consideration not required by law, the error is not prejudicial.  

The Board has considered whether the record establishes the claim for service connection for sexual dysfunction, which was previously denied.  As discussed further below, since that claim is not established without VA examination, the claim must be denied.  

The actions taken in this case under 38 C.F.R. § 3.655 with respect to the claim for an increased evaluation and with respect to the previously denied, reopened claim, are mandatory, if the evidence already of record does not establish entitlement.  Khyn v. Shinseki, 23 Vet. App. 228 (2011).  The Board's review of the duties to notify and assist with respect to those claims is therefore limited.  However, since the Board must weigh the Veteran's credibility with respect to the determinations under 38 C.F.R. § 3.655(a), the Board has considered whether the Veteran was properly notified of the evidence he might provide to substantiate his claims, prior to his failure to appear for examination.  The Board has considered whether he was notified that entitlement could not be established or confirmed without a current VA examination, and whether he was notified of the examinations and the requirement to report.  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran was notified generally of the evidence required to substantiate his claims, including claims for service connection, in October 2004.  The Board notes that this notice did not advise the Veteran of the specific evidence required to reopen the previously denied claims for service connection for depression and sexual dysfunction, but the Board reopened those claims, so any lack of notice as to reopening is not prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

After the initial notice to the Veteran of VA's duties to notify and assist him, the Veteran testified at a personal hearing at the RO in 2006.  Another notice regarding VA's duties was issued in 2008.  The Veteran was afforded the opportunity to testify at another personal hearing, but did not appear.  Two additional notices intended to comply with the VCAA were issued in 2008 and 2009.  The Veteran then testified at a hearing before the Board in 2010.  

The Veteran was notified, by an August 2010 notice issued by the Appeals Management Center (AMC), that further development was required to substantiate the claims on appeal.  The August 2010 AMC letter included notice to the Veteran that further development of the claim was being conducted, and that he would be scheduled for examination.  This letter informed him that, if he was unable to report for the scheduled examination, he could reschedule it.  The letter also advised him that if he failed to report for examination without good cause, his claims could be denied.  

In August 2010 and in October 2010, the Veteran was notified that VA examinations had been scheduled.  (None of the notices was returned to VA as undeliverable.)  In May 2011, the Veteran was sent a supplemental statement of the case (SSOC) which advised him that he had been scheduled for examinations, had not appeared for examinations, and that his claims were accordingly being denied.  The Veteran did not respond.  

The Veteran's service treatment records have been obtained.  During the course of the appeal, records from the Social Security Administration were obtained.  All records identified by the Veteran as relevant to his appeal prior to the failure to report for examination were obtained.  Under the circumstances, VA's duties to notify and assist the Veteran have been satisfied.  No further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Hernia Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A Veteran may be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has, therefore, considered whether greater disability is shown during any portion of the appeal period.

The Veteran's hernia, status post-operative, left is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7338, for inguinal hernia.  38 C.F.R. § 4.114.  Under that code, a 10 percent evaluation is assignable for a postoperative recurrent hernia, readily reducible and well-supported by a truss or belt.  A 30 percent evaluation is assignable for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A 60 percent evaluation is assignable for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

The Board has also considered application of 38 C.F.R. § 4.118, Diagnostic Code 7804, which allows a 10 percent evaluation for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  The Board observes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 -54,712 (October 23, 2008).  Pertinent to this appeal, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  The Veteran filed this claim for an increased rating in prior to 2008 and has not requested that the scar be evaluated under the new criteria.  The Board will consider only the diagnostic criteria in effect prior to October 2008. 

The service treatment records confirm that the Veteran underwent repair of an inguinal hernia, but reflect no complaints following that surgery.  The Board notes that the surgical procedure was performed in December 1984, and no post-surgical evaluation or separation examination was conducted prior to the Veteran's February 1985 service discharge.  

No VA examination was conducted proximate to the Veteran's service discharge.  The many VA and non-VA records associated with the claims file include no record that the Veteran sought medical evaluation or treatment for the residuals of hernia repair, although the Veteran testified that he has sought such care.  The only post-service evaluation of the Veteran's postoperative inguinal hernia that the Board is able to find in the record was conducted in April 2000, more than 10 years ago.  The April 2000 VA examination of the Veteran's hernia residuals was conducted in connection with a claim submitted in 1999.  The rating decision that followed the April 2000 VA examination was issued in June 2000, several years before the Veteran submitted the 2004 claim on appeal.  

The Veteran was scheduled for VA examination of the hernia in January 2005.  He did not appear for this examination.  The Veteran was again scheduled for VA examination of the hernia in September 2010.  The claims file reflects that the Veteran was notified in August 2010 of the scheduled appointment.  The Veteran failed to report for the scheduled examination.  The presumption of regularity is applicable in this case, and it is presumed that notice to the Veteran of his scheduled VA examination appointment was properly issued.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties'.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II).  

However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. at 274.  The Veteran has submitted no evidence to rebut the finding that he was notified of the examination.  

Under 38 C.F.R. § 3.655(a), the Board must first determine whether the evidence of record is sufficient to establish entitlement to the benefit sought--an increased rating.  At his 2006 personal hearing, the Veteran testified that there was no recurrence of the hernia at the site of the inguinal surgery.  At his May 2010 hearing before the Board, the Veteran testified that there was an area of the inguinal surgery that was painful and was "itchy."  The Veteran is competent to testify that he has not experienced recurrence of a hernia and to state that an area itches or is painful, because these observations require only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, at n.4 (Fed. Cir. 2007).  

The Board must determine the credibility of the Veteran's lay testimony, since that lay testimony could, if credible, establish entitlement to a compensable evaluation for a painful scar.  See DC 7804.  Here, the Veteran testified that he had discussed the residuals of his inguinal hernia repair with medical providers and had been told that something was cut that should not have been cut.  However, the Veteran did not identify any provider other the treating VA providers whose records are associated with the claims file.  No notation regarding evaluation of surgical residuals of inguinal hernia repair appears in the VA or private records associated with the claims files.  The Board is unable to find any clinical records that describe pain or disability due to or at the site of inguinal hernia repair.  The Board finds the absence of such evidence especially significant because the Veteran was hospitalized several times in 2006, and the records of those hospitalizations include reports of physical examinations.  The absence of a notation regarding pertinent symptoms is inconsistent with the Veteran's testimony.  

In particular, the Board notes that the provider who rendered a June 2006 statement with regard to the etiology of certain current psychiatric disorders did not opine that the Veteran had a painful inguinal scar.  Further, the June 2006 opinion does not reflect that the Veteran reported that the inguinal scar was painful or itched, but reflects only that the Veteran reported that the inguinal hernia repair had caused sexual dysfunction.  The Board also finds it significant that the provider who prepared the June 2006 opinion did not reference any clinical records or findings related to pain due to the service-connected inguinal hernia.  The June 2006 opinion does not establish that the Veteran is entitled to a compensable rating under Diagnostic Code 7338 or 7804, or any other Diagnostic Code related to evaluation of a scar or inguinal hernia.  Moreover, the June 2006 opinion reduces the credibility of the Veteran's testimony that he sought medical evaluation of the inguinal hernia because the statement establishes that the Veteran had not reported such medical evaluation to his treating psychiatrist.  

Social Security Administration (SSA) records show that the Veteran was scheduled for an internal medicine examination for SSA purposes, but did not appear for that examination.  Disability Determination System Case Activities, December 2006.  Lengthy SSA records reflect that the Veteran did not report pain due to residuals of an inguinal hernia as a condition that limited his ability to work.  See Disability Report, Form SSA-3441, May 2006; Disability Report, Form SSA-3441, November 2005.  The Board finds the absence of such report especially significant because it was not in the Veteran's interests to fail to report any disability that might have provided a basis for the SSA benefits the Veteran was seeking.  
 
The Board finds that lack of medical evidence of pain due to postoperative residuals of inguinal hernia repair is inconsistent with the Veteran's testimony that he has experienced pain during the pendency of this claim for increase.  The Board acknowledges that the lay evidence cannot lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the lack of any VA or SSA medical evidence that the Veteran had residual pain or other symtomatology related to service-connected inguinal hernia repair is inconsistent with the Veteran's lay testimony as to the frequency and severity of such pain.  The Board finds that the Veteran's lay testimony alone, without VA examination, is not sufficient to award a compensable rating under any Diagnostic Code.  

In such instance, when, under 38 C.F.R. § 3.655(a), entitlement to a benefit cannot be established without VA examination, and the Veteran has not reported for a scheduled examination, a claim for an increased evaluation shall be denied.  38 C.F.R. § 3.655(b); see Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (claim for service connection for tinnitus should not have been adjudicated on merits, but should have been denied after Veteran failed to report for a VA examination).  

The Veteran failed to report, without good cause, for his scheduled examinations in 2005 and following the August 2010 Remand.  His claim for an increased rating for a service-connected inguinal hernia, postoperative, must therefore be denied.  Id. at 235.

Service Connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2011)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006).)  

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

The Veteran's service treatment records do not establish that he was treated for anxiety, depression, or sexual dysfunction.  VA inpatient and outpatient treatment records dated in 1987 reflect that the Veteran was treated for alcohol dependence as early as 1986, but do not disclose that a diagnosis of an anxiety disorder, depression, or any other psychiatric disorder aside from alcohol dependence was assigned.  VA inpatient treatment records dated in 1995 reflect that an additional diagnosis of attention deficit disorder was added, as well as abuse of another substance in addition to alcohol.  

VA and private clinical records associated with the claims files do not disclose that the Veteran sought medical evaluation for or was treated for residuals of an inguinal hernia repair.  The records do not disclose that the Veteran reported symptoms of or a history of residuals of an inguinal hernia repair until he submitted the claim on appeal.   

The treatment records associated with the claims files reflect that, in the years since his service discharge, the Veteran has been hospitalized for treatment of alcohol abuse approximately 40 times, and various diagnoses in addition to alcohol abuse have been assigned.  In particular, diagnoses of personality disorder, bipolar disorder, attention deficit disorder, anxiety, and depression, have been assigned by various providers.  

A June 2006 medical statement from a VA medical provider indicates that the Veteran was treated for borderline personality disorder, bipolar disorder and substance abuse since 1986.  The psychiatrist noted that these problems were significantly worsened following a hernia repair surgery in 1984, resulting in impotence, according to the Veteran.  The psychiatrist opined that, since the inguinal hernia repair surgery, the Veteran had suffered significant depression with worsening substance abuse as a complicating factor.

The Veteran failed to report, without good cause, for his scheduled VA examination following the Board's August 2010 Remand.  His claim for service connection for a psychiatric disorder identified as an anxiety disorder cannot be granted on the evidence of record, since there is no diagnosis of anxiety disorder during service, or chronically and continuously after service, and there is no medical evidence regarding the residuals of inguinal hernia repair that the psychiatric provider opined had aggravated pre-existing psychiatric disorders.  As the evidence of record does not establish entitlement to service connection for a psychiatric disorder, in the absence of VA examination, and the Veteran did not report for VA examination, the claim for service connection must be denied.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

In June 2006, a VA provider opined that borderline personality disorder, bipolar disorder, and substance abuse were aggravated in service as a result of residuals of inguinal hernia repair.  This opinion does not establish that the Veteran is entitled to service connection because there is no evidence that any disorder was diagnosed or treated in service, and the question of whether such disorder has been aggravated or worsened as the result of residuals of inguinal hernia repair is a complex question that requires VA examination.  The 2006 opinion prompts the need for further evaluation of the record and examination by medical professional, McLendon v. Nicholson, 20 Vet. App. 79 (2006), as the Board directed in its 2010 remand, but alone, it does not establish that the Veteran is entitled to benefits for a current psychiatric disorder.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008); 38 U.S.C. § 7261(a)(4); Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Veteran failed to report, without good cause, for VA examinations scheduled following the August 2010 Board decision which directed that the Veteran be afforded VA examination as to his claim for service connection for a psychiatric disorder, which included his claim for service connection for anxiety and his previously denied claim for service connection for depression.  The Board has reviewed the entirety of the evidence of record to determine whether that evidence establishes service connection for any psychiatric disorder, however identified.  

The Board finds, as a matter of fact, that the evidence reveals that the Veteran does not meet the criteria for service connection for any psychiatric disorder for which service connection may be granted under the law.  38 C.F.R. § 3.655(a).  Because entitlement to the claimed benefit is not established on the available record, the claim for service connection for a psychiatric disorder is denied in accordance with 38 C.F.R. § 3.655(b).  Khyn v. Shinseki, 23 Vet. App. 228, 235 (2010). 

As for the sexual dysfunction claim, the Veteran is competent to state from person experience whether sexual dysfunction is present and to state when he first noticed such dysfunction, but whether sexual dysfunction is related to inguinal hernia repair is not a matter that can be addressed by a lay observer.  The Veteran's lay testimony that his current sexual dysfunction has been chronic and continuous since an inguinal hernia repair was performed in service is evidence that warrants affording the Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Veteran's lay evidence does not establish that the Veteran is entitled to service connection for sexual dysfunction, without VA examination.  38 C.F.R. § 3.655(a).

The 2006 opinion does not establish, without VA examination, that the Veteran is entitled to service connection for sexual dysfunction, because the opinion, on its face, reflects that the provider relied solely on the history provided by the Veteran in concluding that the Veteran manifested sexual dysfunction chronically and continuously following service-connected inguinal hernia repair and that the sexual dysfunction is attributable to residuals of the service-connected surgery.  The claim of secondary service connection is a complex medical question, and the 2006 opinion does not establish that the criteria for secondary service connection are met, without further development and VA examination.

The criteria in 38 C.F.R. § 3.655(a) are not met, and the Board must apply 38 C.F.R. § 3.655(b).  See, e.g., Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The claim for service connection is denied in accordance with 38 C.F.R. § 3.655(b).  Khyn v. Shinseki, 23 Vet. App. 228 (2010). 


ORDER

The appeal for a compensable evaluation for service-connected status post inguinal hernia repair is denied.

The appeal for service connection for a psychiatric disability, including depression or anxiety with chronic alcoholism, is denied.

The appeal for service connection for sexual dysfunction is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


